Motion to amend remittitur denied. The issues tendered and basing the motion to amend remittitur are not substantial and were not raised until appellants’ motion to reargue in this *682court. A motion to amend remittitur has been denied where the constitutional issue tendered is patently insubstantial and where the constitutional issue was not raised until motion for reargument (People v. Rosario, 308 N. Y. 769; People v. Keshner, 305 N. Y. 553; but see People v. Coleman, 10 N Y 2d 1008). See, however, People v. Kelly (304 N. Y. 798) involving different constitutional issues raised on the main appeal and on motion for reargument. [See 25 N Y 2d 163.]